DETAILED ACTION
Response to Amendment
In view of the amendments to claim 1, 35 U.S.C. 103 rejections under CN 106282679 in view of Wickle, Keith (1978) Improving Aluminum Castings with Beryllium, AFS Transactions, 86, 513-518 are withdrawn.
In view of the amendments to claim 1, the 35 U.S.C. 103 rejections under U.S. Patent Number 9,243,312 in view of Wickle, Keith (1978) Improving Aluminum Castings with Beryllium, AFS Transactions, 86, 513-518 have had the rationale modified. These modifications were necessitated by the amendments.
In view of the amendments to claim 1, the 35 U.S.C. 103 rejections under CN 103031473 have had the rationale modified. These modifications were necessitated by these amendments.
In view of the amendments to claim 1, the 35 U.S.C. rejections under U.S. Patent Application Publication Number 2016/0060731 in view of Wickle, Keith (1978) Improving Aluminum Castings with Beryllium, AFS Transactions, 86, 513-518 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 9,243,312 (Nagaishi) in view of Wikle, Keith, (1978). Improving Aluminum Castings with Beryllium. AFS Transactions, 86, 513-518 (Wikle), as evidenced by Ahlatci, H., Production and corrosion behaviours of the Al–12Si–XMg alloys containing in situ Mg2Si particles, Journal of Alloys and Compounds, Volume 503, Issue 1, 2010, Pages 122-126 (Cited Herein as “Ahlatci”); U.S. Patent Number 9,175,372 (Hori); U.S. Patent Number 5,571,347 (Bergsma); U.S. Patent Number 5,573,606 (Evans); and U.S. Patent Number 2,908,566 (Cron).
In regards to independent claim 1 and dependent claims 3, 7-10 and 17, Nagaishi is directed to an aluminum alloy that is cast to form an automotive part. (Abstract) The castings are formed through casting through a die. (2:61-3:2) 
Nagaishi sets forth the following compositional ranges for the aluminum alloy:

Claim 1
Nagaishi
(2:44-50)
Silicon
7.8-10.5
7.0-11.5
Magnesium
3.6-5.5
0.9-4.0
Iron
0.3-1.0
0.1-0.65
Manganese
0.1-1.0
0.1-0.8
Aluminum
Balance
Balance


These ranges overlap the claimed ranges. The compositional ranges of silicon and magnesium also overlap the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. Further, other elements are not required to be present within the alloy casting. 
Nagaishi sets forth an aluminum alloy that is die-cast that overlaps the composition of claim 1. This reference fails to explicitly set forth the presence of beryllium within the alloy composition.
In the same field of endeavor casting aluminum alloys, Wikle sets forth that beryllium is extremely useful in aluminum alloy melts and castings. (Introduction, Page 513) Even minute amounts of Be dramatically reduces oxidation, this effecting a considerable gain in metal yield, cleaner metal, and more consistent metallurgical quality. (Introduction, Page 513) Because such a small quantity of Be provides a substantial improvement, the aluminum alloy foundry cannot afford to process aluminum alloys without this minute addition. (Introduction, Page 513) 
As shown by Table 5, the addition of small amounts of Be, viz. 0.005 to 0.05%, to aluminum-base alloy melts causes a protective film to form which reduces drossing, increases metal yield, keeps the metal bath clean; results in a metal having more fluidity; produces higher quality castings with better surface, higher strength, and more ductility; prevents preferential oxidation of magnesium; provides good control of magnesium content; and has no grain coarsening effects. (Page 515) 
As shown by Table 6, the presence of 0.005 to 0.020% make aluminum alloy mill shapes work more easily with improved surface quality and consistently high mechanical properties. (Pages 515-516) Historically, aluminum casting have been characterized by relatively low strength and ductility compared to wrought products of similar compositions. (Page 516) This low strength and ductility is due to the presence of defects in cast alloys which are largely eliminated by mechanical working in wrought alloys. (Page 516) 
The development of premium-quality casting technique designed to minimize the number and size of defects result in castings that can approach those of aluminum wrought products of equivalent composition. (Page 516) Premium-quality aluminum castings are now made with mechanical properties previously thought unattainable. (Page 516) Premium-quality casting alloys, in the most part, fall into the Al-Si-Mg type of alloy. (Page 516) Premium quality is achieved by using high purity input including by the addition of Be as well as keeping the alloy clean. (Page 516)
It would have been obvious to one of ordinary skill in the art to have added beryllium within a range as taught by Wilke to the aluminum alloy of Nagaishi. One of ordinary skill in the art would have been motivated by the desire and expectation of improving the properties of the aluminum alloy casting, including reducing drossing; increasing metal yield; providing better surface, strength, and ductility properties without having grain coarsening effects. 
Pertaining to the claimed limitation that the aluminum alloy has a Mg2Si microstructure, the formation of Mg2Si is dependent upon the composition of the aluminum alloy. (See Specification, Page 16, Line 14 – Page 17, Line 4) This is consistent with what one of ordinary skill would have expected. As shown by Ahlatci, the volume fraction and size of Mg2Si depends upon the amount of Mg and the presence of such phases impacts the hardness, strength, and corrosion resistance of the alloy. (Abstract) Hori also teaches that the amount of Mg2Si is increased by containing Si and Mg by a predetermined amount, particularly by containing Si by a comparatively large amount. (2:64-3:4) Since the prior art teaches ranges that overlap the claimed ranges, it would be expected to meet this limitation. 
As to the yield strength and other claimed properties, these properties appear to be the result of the composition and/or the processing parameters for the casting. The instant specification sets forth a step of casting by invention into the mold for die casting while maintaining the molten alloy at a casting temperature of about 680 to 750 C in order to ensure smooth casting. (Specification, Page 13, Lines 2-4) Nagaishi teaches casting the alloy at a temperature of 690 to 750 degrees Celsius. (5:54-56) 
Wikle teaches that even minute amounts of Be dramatically reduces oxidation, this effecting a considerable gain in metal yield, cleaner metal, and more consistent metallurgical quality. (Introduction, Page 513) Wikle also teaches that the mechanical properties of aluminum castings are improved by the addition of Be. (Page 516) Wikle explicitly sets forth improvements in the tensile strength and yield strength of the aluminum casting alloys. (See Tables 8 and 9, Pages 516-517) Since Nagaishi in view of Wikle teaches both alloy compositions that overlap the claimed ranges and a casting process that falls within the method taught within the specification, it would be expected that such alloys would result in properties that overlap the claimed ranges. Thus, the product would be expected to meet the yield strength limitations, as well as, the other claimed properties.
This position as to the interpretation of the applied prior art references is further supported by the following evidentiary references. 
Bergsma explicitly teaches that Be is added for improvements in corrosion resistance, ductility, and formability. (3:19-20) This reference adds beryllium in a range of 0.001 to 0.1, with a typical range of 0.001 to 0.02 wt. %. (2:66-3:1) 
Evans sets forth that beryllium is included in aluminum alloys to enhance the corrosion resistance, elongation, and strength of aluminum alloys. (2:55-57) Therefore in accordance with the current state of the art, beryllium is routinely included in Al-Mg alloys with the percentage of beryllium varying with the magnesium content of the aluminum alloy. (2:58-61) 
Cron is directed to aluminum case casting alloys. (1:15-18) Beryllium has an important t-fold function. (2:2021) The principal function of the beryllium is basic in which the new alloy achieves its high strength without sacrificing ductility. (2:21-26) The second function is to prevent oxidation. (2:35-39) 

As to claim 5, copper, zinc, and nickel are not required elements within the composition set forth within Nagaishi. (See Claim 1 of Nagaishi) Therefore, the amounts of these elements would be expected to fall within the claimed range.

Claims 1, 3, and 5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103031473 (CN ‘473), as evidenced by Ahlatci, H., Production and corrosion behaviours of the Al–12Si–XMg alloys containing in situ Mg2Si particles, Journal of Alloys and Compounds, Volume 503, Issue 1, 2010, Pages 122-126 (Cited Herein as “Ahlatci”); U.S. Patent Number 9,175,372 (Hori); U.S. Patent Number 5,571,347 (Bergsma); U.S. Patent Number 5,573,606 (Evans); and U.S. Patent Number 2,908,566 (Cron).
In regards to independent claim 1 and dependent claim 3 and 7-10, CN ‘473 is directed to a processing method of a high toughness Al-Si die-casting aluminum alloy. (Lines 12-13) 
CN ‘473 sets forth the following composition for the aluminum alloy:

Claim 1
CN ‘473
(Lines 173-175)
Silicon
7.8-10.5
1-25
Magnesium
3.6-5.5
0-10
Iron
0.3-1.0
<3
Manganese
0.1-1.0
0-3
Beryllium
0.002-0.02
0-2
Aluminum
Balance
Balance


These ranges overlap the claimed ranges. The compositional ranges of silicon and magnesium also overlap the claimed range. The other elements set forth within this reference, beyond those included in the table above, include zero values for the respective elements. (See Lines 173-175) Accordingly, these other listed elements are not required elements. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  
Pertaining to the claimed limitation that the aluminum alloy has a Mg2Si microstructure, the formation of Mg2Si is dependent upon the composition of the aluminum alloy. (See Specification, Page 16, Line 14 – Page 17, Line 4) This is consistent with what one of ordinary skill would have expected. As shown by Ahlatci, the volume fraction and size of Mg2Si depends upon the amount of Mg and the presence of such phases impacts the hardness, strength, and corrosion resistance of the alloy. (Abstract) Hori also teaches that the amount of Mg2Si is increased by containing Si and Mg by a predetermined amount, particularly by containing Si by a comparatively large amount. (2:64-3:4) Since the prior art teaches ranges that overlap the claimed ranges, it would be expected to meet this limitation. 
The yield strength and other claimed properties appear to be the result of the composition of the alloy. (See Example within Specification, Page 13, Line 13-Page 15, Line 15) This is also shown by the following evidentiary reference in support of the position that the product of CN ‘473 would have the claimed properties. 
Bergsma explicitly teaches that Be is added for improvements in corrosion resistance, ductility, and formability. (3:19-20) This reference adds beryllium in a range of 0.001 to 0.1, with a typical range of 0.001 to 0.02 wt. %. (2:66-3:1) 
Evans sets forth that beryllium is included in aluminum alloys to enhance the corrosion resistance, elongation, and strength of aluminum alloys. (2:55-57) Therefore in accordance with the current state of the art, beryllium is routinely included in Al-Mg alloys with the percentage of beryllium varying with the magnesium content of the aluminum alloy. (2:58-61) 
Cron is directed to aluminum case casting alloys. (1:15-18) Beryllium has an important t-fold function. (2:2021) The principal function of the beryllium is basic in which the new alloy achieves its high strength without sacrificing ductility. (2:21-26) The second function is to prevent oxidation. (2:35-39) 

As to claim 5, the amount of copper, zinc, and nickel within CN ‘473 overlaps the claimed range. (Lines 173-175) 

Response to Arguments
Applicant's arguments filed 24 October 2022 have been fully considered but they are not persuasive. 
In regards to the rejections under Nagaishi in view of Wikle, Applicant argues that the present claims require that the aluminum alloy composition consist of silicon, magnesium, iron, manganese, beryllium, aluminum, and inevitable impurities. Applicant asserts that as demonstrated by Examples 1-3, the instantly claimed compositions do not include none of Cu, Zn, Ni, Sn, Pb, and Ti. (Remarks, Page 7, Submitted 24 October 2022) It appears Applicant intended to state that the examples do not include any of Cu, Zn, Ni, Sn, Pb, and Ti, which is how the Examiner will interpret this argument instead of the double negative. 
Applicant asserts that Nagaishi fails to set forth such feature. Applicant further asserts that Nagaishi fails to include beryllium as an essential element for the alloy composition. 
These arguments are not found to be persuasive. 
First, as set forth above, Nagaishi only requires that silicon, magnesium, iron, manganese, and aluminum be present within the aluminum cast member. (See Abstract and Claim 1 of Nagaishi) Therefore, additional elements, such as copper, zinc, nickel, tin, lead, and titanium, are not required elements within this composition. 
Second, the rejection is not based on Nagaishi alone, but rather the combination of Nagaishi in view of Wikle. In response to applicant's arguments against Nagaishi individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of Nagaishi in view of Wikle sets forth the composition that includes beryllium as set forth within the instant claims. 

Applicant argues that CN ‘473 indicates using copper, titanium, zinc, tin, boron, nickel, chromium, zirconium, lead, vanadium, and rare earth elements in the alloy composition and fails to indicate a composition consisting of the instantly claimed components. 
This argument is not found to be persuasive.
As set forth above, CN ‘473 includes zero values for the ranges of these respective components. Therefore, these components are not required elements in the composition. The composition may be one that does not include these additional elements. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tan, Yen-Hung, Sheng-Long Lee, Horng-Yu Wu, Effects of beryllium on fatigue crack propagation of A357 alloys containing iron, International Journal of Fatigue, Volume 18, Issue 2, 1996, Pages 137-147 is directed to an investigation of iron-bearing compound, silicon particles, and Mg2Si precipitates on fatigue crack growth behavior. (Abstract) Beryllium is extremely useful in improving the iron-bearing phase in aluminum alloys. (Page 138) It was previously studied as to the influences of beryllium on microstructures and tensile properties of aluminum alloys containing iron. (Page 138) Superior fatigue crack propagation resistance of alloys regardless of iron levels is attributed to the presence of beryllium, which induced greater fracture toughness and reduced the crack growth rates. (Conclusions, Page 146) Higher threshold stress intensity is attributed to the greater mechanical strength obtained in medium and higher iron content beryllium containing alloys. (Conclusions, Page 146) 
Davis, J.R. (1993). ASM Specialty Handbook - Aluminum and Aluminum Alloys - 6.4.2.12 Semisolid-Metal Processing. (pp. 88-102) ASM International sets forth that aluminum casting alloys are the most versatile of all common foundry alloys and generally have the highest castability ratings. (Page 88) Beryllium added in as low as a few parts per million may be effective in reducing oxidation losses and associated inclusions in magnesium-containing compositions. (Effects of Alloying, Page 88) In addition to changing beneficially the morphology of the insoluble phase, beryllium changes its composition, rejecting magnesium from the Al-Fe-Si complex and thus permitting its full use for hardening purposes. (Effects of Alloying, Page 89) Iron improves hot tear resistance and decreases the tendency for die sticking or soldering in die casting. (Effects of Alloying, Page 90) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/            Primary Examiner, Art Unit 1784